Federated MDT All Cap Core Fund Class A Shares Class C Shares Federated MDT Balanced Fund Class A Shares Class C Shares Federated MDT Large Cap Value fund Class A Shares Class C Shares (Portfolios of Federated MDT Series) SUPPLEMENT TO PROSPECTUSES DATED SEPTEMBER 30, 2008. The following changes are effective December 31, 2008 Under the heading entitled “How is the Fund Sold?” please delete the first paragraph in its entirety and replace it with the following: The Fund offers four Share classes:Class A Shares, Class C Shares, Class K Shares and Institutional Shares, each representing interests in a single portfolio of securities.This prospectus relates only to Class A Shares and Class C Shares.All Share classes have different sales charges and other expenses, which affect their performance.The additional classes of Shares, which are offered by separate prospectuses, may be preferable for certain shareholders.Please note that certain purchase restrictions may apply.Contact your financial intermediary or call 1-800-341-4700 for more information concerning the other classes. December 18, 2008 Cusip31421R106 Cusip31421R205 Cusip31421R841 Cusip31421R833 Cusip31421R668
